                                                                        Case 2:19-cv-00299-JAD-PAL Document 5 Filed 04/10/19 Page 1 of 2



                                                                    1   ALVERSON TAYLOR & SANDERS
                                                                        KURT R. BONDS, ESQ.
                                                                    2   Nevada Bar #6228
                                                                    3   TREVOR R. WAITE, ESQ.
                                                                        Nevada Bar #13779
                                                                    4   6605 Grand Montecito Parkway
                                                                        Suite 200
                                                                    5   Las Vegas, Nevada 89149
                                                                    6   (702) 384-7000
                                                                        FAX (702) 385-7000
                                                                    7   efile@alversontaylor.com
                                                                        Counsel for Trans Union LLC
                                                                    8

                                                                    9                           IN THE UNITED STATES DISTRICT COURT
                                                                   10                                 FOR THE DISTRICT OF NEVADA

                                                                   11
                                                                         CHIKE M. NZERUE, M.D. an individual;,                Case No. 2:19-cv-00299-JAD-PAL
                                                                   12
ALVERSON TAYLOR & SANDERS




                                                                                                Plaintiff,                    JOINT STIPULATION AND ORDER
                                                                   13                                                         EXTENDING DEFENDANT TRANS
                            6605 GRAND MONTECITO PARKWAY




                                                                         v.
                               (702) 384-7000 FAX (702) 385-7000




                                                                                                                              UNION LLC’S TIME TO FILE AN
                                 LAS VEGAS, NEVADA 89149




                                                                   14                                                         ANSWER OR OTHERWISE RESPOND
                                                                         EQUIFAX INFORMATION SERVICES, LLC,
                                                                                                                              TO PLAINTIFF’S COMPLAINT (FIRST
                                           LAWYERS




                                                                         a foreign limited-liability company;
                                           SUITE 200




                                                                   15
                                                                         EXPERIAN INFORMATION SOLUTIONS,                      REQUEST)
                                                                   16    INC., a foreign corporation; TRANS UNION,
                                                                         LLC, a foreign limited-liability company;
                                                                   17

                                                                   18                          Defendants.
                                                                               Plaintiff Chike M. Nzerue, M.D. (“Plaintiff”) and Defendant Trans Union LLC (“Trans
                                                                   19
                                                                        Union”), by and through their respective counsel, file this Joint Stipulation Extending Defendant
                                                                   20

                                                                   21   Trans Union’s Time to File an Answer or Otherwise Respond to Plaintiff’s Complaint.

                                                                   22          On February 19, 2019, Plaintiff filed his Complaint. The current deadline for Trans Union to

                                                                   23   answer or otherwise respond to Plaintiff’s Complaint is April 24, 2019. Trans Union needs
                                                                   24
                                                                        additional time to locate and assemble the documents relating to Plaintiff’s claims. Plaintiff’s claims
                                                                   25
                                                                        involve allegations of fraud and numerous inquiries, necessitating additional fact-finding. Further,
                                                                   26
                                                                        Trans Union’s counsel will need additional time to review the documents so that it can meaningfully
                                                                   27

                                                                   28   respond to the specific allegations in Plaintiff’s Complaint.

                                                                                                                          1                               KB/26160
                                                                        Case 2:19-cv-00299-JAD-PAL Document 5 Filed 04/10/19 Page 2 of 2



                                                                    1          Plaintiff has agreed to extend the deadline in which Trans Union has to answer or otherwise
                                                                    2   respond to Plaintiff’s Complaint up to and including May 15, 2019. This is the first stipulation for
                                                                    3
                                                                        extension of time for Trans Union to respond to Plaintiff’s Complaint.
                                                                    4
                                                                               Dated this 10th day of April, 2019
                                                                    5                                                 ALVERSON TAYLOR & SANDERS
                                                                    6
                                                                                                                      //S// Trevor R. Waite
                                                                    7                                                 Kurt Bonds
                                                                                                                      Nevada Bar No. 6228
                                                                    8                                                 Trevor Waite
                                                                    9                                                 Nevada Bar No. 13779
                                                                                                                      6605 Grand Montecito Pkwy, Suite 200
                                                                   10                                                 Las Vegas, NV 89149
                                                                                                                      Telephone: (702) 384-7000
                                                                   11                                                 Facsimile: (702) 385-700
                                                                                                                      efile@alversontaylor.com
                                                                   12
ALVERSON TAYLOR & SANDERS




                                                                                                                      kbonds@alversontaylor.com
                                                                   13                                                 twaite@alversontaylor.com
                            6605 GRAND MONTECITO PARKWAY




                                                                                                                      Counsel for Trans Union LLC
                               (702) 384-7000 FAX (702) 385-7000
                                 LAS VEGAS, NEVADA 89149




                                                                   14
                                                                                                                      LAW OFFICE OF KEVIN L. HERNANDEZ
                                           LAWYERS

                                           SUITE 200




                                                                   15
                                                                                                                      //S// Kevin L. Hernandez
                                                                   16                                                 Kevin L. Hernandez
                                                                   17                                                 Nevada Bar No. 12594
                                                                                                                      8872 S. Eastern Avenue, Suite 270
                                                                   18                                                 Las Vegas, NV 89123
                                                                                                                      Telephone: (702) 563-4450
                                                                   19                                                 Facsimile: (702) 552-0408
                                                                   20                                                 kevin@kevinhernandezlaw.com
                                                                                                                      Counsel for Plaintiff
                                                                   21
                                                                                                                     ORDER
                                                                   22
                                                                               The Joint Stipulation for Extension of Time for Trans Union LLC to file an answer or
                                                                   23

                                                                   24   otherwise respond is so ORDERED AND ADJUDGED.

                                                                   25
                                                                               Dated this 10th day of April, 2019.
                                                                   26

                                                                   27                                                 UNITED STATES MAGISTRATE JUDGE
                                                                   28
                                                                                                                         2                             KB/26160
